NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



KYLE PIERRE,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                    Case No. 2D17-4896
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 14, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Vivian T. Corvo,
Judge.

Rachael E. Reese of O'Brien Hatfield, P.A.,
Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


BLACK, SALARIO, and BADALAMENTI, JJ., Concur.